Citation Nr: 1018812	
Decision Date: 05/21/10    Archive Date: 06/04/10

DOCKET NO.  07-09 902A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disability, to include posttraumatic 
stress disorder (PTSD). 

2.  Entitlement to service connection for bilateral hearing 
loss. 

3.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty from May 1964 to October 
1964, and from May 1968 to May 1970. 
 
This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.  In an August 2006 rating decision, the RO, inter 
alia,  denied service connection for bilateral hearing loss 
and tinnitus.  In a January 2008 rating decision, the RO 
declined to reopen a claim for service connection for PTSD.  
In April 2010, the Veteran presented testimony in a 
videoconference hearing before the undersigned Acting 
Veterans Law Judge. 

In Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the United 
States Court of Appeals for Veterans Claims (Court) clarified 
how the Board should analyze claims, specifically to include 
those for PTSD.  As emphasized in Clemons, though a Veteran 
may only seek service connection for PTSD, the Veteran's 
claim "cannot be a claim limited only to that diagnosis, but 
must rather be considered a claim for any mental disability 
that may be reasonably encompassed...."  Id.  In essence, the 
Court found that a Veteran does not file a claim to receive 
benefits for a particular psychiatric diagnosis, such as 
PTSD, that is named on a claims form, but instead makes a 
general claim for compensation for the affliction posed by 
the Veteran's mental condition.  The Board will analyze the 
Veteran's current claim under this framework and has 
recharacterized the issue accordingly as noted on the first 
page of this decision.

The issues of service connection for a psychiatric 
disability, to include PTSD, bilateral hearing loss, and 
tinnitus are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO denied service connection for PTSD in December 
2006 and the Veteran did not appeal.

2.  Evidence submitted since December 2006 raises a 
reasonable possibility of substantiating the claim of 
entitlement to service connection for an acquired psychiatric 
disability.


CONCLUSIONS OF LAW

1.  The December 2006 RO decision that denied service 
connection for PTSD is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2006).

2.  New and material evidence has been received to reopen the 
claim for service connection for an acquired psychiatric 
disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).  This law eliminated the concept of a well-grounded 
claim, redefined the obligations of VA with respect to the 
duty to assist, and imposed on VA certain notification 
requirements.  Without deciding whether the notice and 
development requirements of VCAA have been satisfied in the 
present case, it is the Board's conclusion that the VCAA does 
not preclude the Board from adjudicating the Veteran's claim.  
This is so because the Board is taking action favorable to 
the Veteran on the issue in appellate status and a decision 
at this point poses no risk of prejudice to him.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 
57 Fed. Reg. 49,747 (1992).

Analysis

In a December 2006 rating decision, the RO denied service 
connection for PTSD.  The Veteran was informed of that 
decision and he did not file a timely appeal.  A finally 
adjudicated claim is an application which has been allowed or 
disallowed by the agency of original jurisdiction, the action 
having become final by the expiration of one year after the 
date of notice of an award or disallowance, or by denial on 
appellate review, whichever is the earlier.  The December 
2006 decision is final because the Veteran did not file a 
timely appeal.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2006).

The claim of entitlement to service connection for an 
acquired psychiatric disability may be reopened if new and 
material evidence is submitted.  38 U.S.C.A. § 5108 (West 
2002); Manio v. Derwinski, 1 Vet. App. 140 (1991).  The 
Veteran filed this application to reopen his claim in October 
2007.  Under the applicable provisions, new evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with the previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2009).  In 
determining whether evidence is new and material, the 
credibility of the new evidence is presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

The evidence before VA at the time of the prior final 
decision consisted of the Veteran's service treatment 
records, post-service treatment records showing treatment for 
PTSD, and a formal finding from the U.S. Army and Joint 
Services Records Research Center (JSRRC) that information 
required to corroborate stressful events were insufficient 
for meaningful research.  In denying the Veteran's service 
connection claim in December 2006, the RO noted that the 
evidence was insufficient to verify his in-service stressors.   

Evidence received since the December 2006 decision for the 
claim of service connection includes treatment records 
reflecting diagnoses of major depressive disorder.   As noted 
above, the Veteran's claim has been recharacterized to 
include all acquired psychiatric disabilities and such a 
claim is analyzed differently than one for PTSD.  
Accordingly, the Veteran has submitted new and material 
evidence which raises a reasonable possibility of 
substantiating the claim for service connection for an 
acquired psychiatric disability.  

Thus, the claim for service connection for an acquired 
psychiatric disability is reopened.  See 38 C.F.R. § 3.156(a) 
(2009).


ORDER

New and material evidence having been received, the 
application to reopen a claim for service connection for an 
acquired psychiatric disability is allowed.  To that extent 
only, the appeal is allowed.


REMAND

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion only when it is 
deemed necessary to make a decision on the claim. 38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2009).  See 
also Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  

With regard to the claim for an acquired psychiatric 
disability, the Board notes that the Veteran had not been 
given a VCAA notification letter.  VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim, 
unless there is no reasonable possibility that such 
assistance would aid in substantiating the claim. VA is also 
required to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim. As part of this 
VCAA-duty-to-notify-notice, VA is required to specifically 
inform the claimant which portion of the information and 
evidence, if any, is to be provided by the claimant and which 
portion, if any, VA will attempt to obtain on behalf of the 
claimant.  Since the Veteran has not been sent such a letter 
for this claim, he should be sent one on remand.  38 U.S.C.A. 
§ 5100 et seq. (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2009).

Post-service treatment records reflect diagnoses for various 
psychiatric disabilities.  On VA examination in June 2007, 
the examiner noted a diagnosis of severe chronic major 
depressive disorder.  Notably, service treatment records show 
that in April 1969, the Veteran was seen for difficulty 
eating for six months and a diagnosis of anxiety was noted.  
On remand, the Veteran should be provided an examination to 
determine the nature and etiology of any current acquired 
psychiatric disability. 

As to the service connection claims for bilateral hearing 
loss and tinnitus, the Veteran contends that he was exposed 
to noise in service.  He asserts that although he was a 
maintenance data clerk, he was also an infantryman first.  
While his duties were clerical in nature, he was also 
required to check log books in military vehicles and he was 
exposed to noise, inlcuding artillery, small arms, and 
vehicles.  He recounted an incident during service when he 
was around field artillery unit firing, and subsequently he 
could not hear.  He stated that he has had intermittent 
ringing in his ears since that incident.  The Veteran also 
testified he first noticed hearing problems around 1980 or 
1985.  There are no medical records reflecting current 
hearing loss and/or tinnitus or during service.  However, the 
Board notes that the Veteran is competent to give evidence 
about what he experienced and hearing problems are subject to 
lay observation.  See e.g., Layno v. Brown, 6 Vet. App. 465 
(1994); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).  
Therefore, the Veteran should be provided an examination to 
determine the nature and etiology of any current hearing loss 
and tinnitus.  

Accordingly, the case is REMANDED for the following action:

1.	Provide the Veteran with notice 
explaining, in terms of 38 U.S.C.A. 
§5103(a) and 38 C.F.R. § 3.159(b), the 
need for additional evidence regarding 
his service connection claim for an 
acquired psychiatric disability. The 
letter must inform the Veteran about 
the information and evidence that is 
necessary to substantiate the claim, 
notify him of the type of evidence that 
VA will seek to provide, and inform him 
of the type of evidence that he is 
expected to provide.
He should also be notified of the 
process by which initial disability 
ratings and effective dates are 
established.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  The record must 
include documentation that there has 
been compliance with the VA duties to 
notify and assist a claimant as set 
forth in the VCAA.

2.	Schedule the Veteran for a psychiatric 
examination to ascertain the nature and 
etiology of any disability.  The claims 
folder, to include a copy of this 
Remand, must be made available to and 
reviewed by the examiner prior to 
completion of the examination report, 
and the examination report must reflect 
that the claims folder was reviewed.

With regard to any diagnosed 
disability, the examiner should 
determine whether there is a 50 percent 
probability or greater that the 
disability is related to service, to 
include the notation of anxiety noted 
in April 1969.  The examiner should 
provide the rationale for any opinion 
provided. 

3.	Schedule the Veteran for a VA audiology 
examination to determine the nature and 
etiology of any hearing loss and/or 
tinnitus.  The claims folder, to 
include a copy of this Remand, must be 
made available to and reviewed by the 
examiner prior to completion of the 
examination report, and the examination 
report must reflect that the claims 
folder was reviewed.  

Pure tone audiometric testing and 
controlled speech discrimination 
testing using the Maryland CNC should 
be conducted by a state-licensed 
audiologist.

With regard to any diagnosed 
disability, the examiner should 
determine if there is 50 percent 
probability or greater that any current 
hearing loss and/or tinnitus is related 
to active service, to include in-
service exposure to acoustic trauma 
reported by the Veteran.  The examiner 
should provide the rationale for any 
opinion provided. 

4.	The RO must notify the Veteran that it 
is his responsibility to report for any 
VA examination scheduled, and to 
cooperate in the development of the 
claims.  The consequences for failure 
to report for a VA examination without 
good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158, 3.655 
(2009).  In the event that the Veteran 
does not report for any scheduled 
examination, documentation must be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It must also 
be indicated whether any notice that 
was sent was returned as undeliverable.  
Copies of all documentation notifying 
the Veteran of any scheduled VA 
examination must be placed in the 
Veteran's claims file.

5.	Then, after ensuring any other 
necessary development has been 
completed, readjudicate the Veteran's 
claims. If action remains adverse to 
the Veteran, provide the Veteran and 
his representative with a supplemental 
statement of the case and allow an 
appropriate opportunity to respond.  
Thereafter, the case should be returned 
to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


